DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed July 1, 2022 with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 103 rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Mathiszik et al. (US Pat. Pub. 2005/0034917) fails to anticipate or render obvious a method for locating a reflector in a formation comprising: identifying an azimuth of the reflector from the borehole sonic logging tool by combining shear waves from the dipole data and shear waves from the quadrupole data at the one or more azimuths, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 11 is allowed because the closest prior art, Mathiszik et al. (US Pat. Pub. 2005/0034917) fails to anticipate or render obvious a system for locating a reflector in a formation comprising: an information handling system configured to identify an azimuth of the reflector from the borehole sonic logging tool by combining shear waves from the dipole data and shear waves from the quadrupole data at the one or more azimuths, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        7/16/2022